Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 allowed.
             The following is an examiner’s statement of reasons for allowance: 
           The reasons for allowance of claims 1-16 have been stated in the final office action dated 07/13/2021. Regarding independent claim 17, applicant’s argument, see page 8-9 of the response, filed 09/20/2021, with respect to the rejection of claim 17 under 35 U.S.C. 102(a)(1) as being anticipated by Yamawaku (US 2016/0126064) (particularly the argument that Yamawaku fails to disclose or teach “a control device configured to set a temperature of the etching target to be higher than a temperature at which a halogenated silicon is volatilized and in a range of 200°C or less”, as recited in amended claim 17 because  no element disclosed in Yamawaku is capable of setting the temperature of the etching target in the claimed manner and the control unit of Yamawaku merely controls the plasma density distribution in a plane of the wafer W (para [0044] of Yamawaku) have been fully considered and are persuasive.  The 
 rejection of claim 17 under 35 U.S.C. 102(a)(1) as being anticipated by Yamawaku (US 2016/0126064 has been withdrawn. 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713